Case 2:15-cv-00050-Z-BR Document 109 Filed 06/23/20                Page 1 of 1 PageID 11103



                            UNITED STATES DISTRICT COURT
                             NOTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

BRENT RAY BREWER,                              §
                                               §
                      Petitioner,              §
                                               §
v.                                             §    Civil Action No. 2:15-CV-50-Z-BR
                                               §
LORIE DAVIS, Director,                         §
                                               §
                      Respondent.              §

                                            ORDER

       The matter before the court is Respondent’s unopposed motion, filed June 22, 2020 (ECF

no. 108), for extension of time on the deadline for filing Respondent’s Answer.

       Respondent’s unopposed motion for extension of time to file his Answer to Petitioner’s

second amended petition is GRANTED. On or before July 20, 2020, Respondent shall file his

Answer to Petitioner’s second amended petition, which shall comply in all respects with the

provisions of this court’s Order of December 20, 2019. In all other respects, the terms and

provisions of this court’s Order issued December 20, 2019 remain in full force and effect.

       SIGNED June 23, 2020.

                                             _______________________________________
                                             LEE ANN RENO
                                             UNITED STATES MAGISTRATE JUDGE
